Citation Nr: 0023969	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of L2-3 with degenerative disc disease 
and lumbar radiculitis prior to August 1998.  

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of L2-3 with degenerative disc disease 
and lumbar radiculitis since August 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
January 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 1995, May 1996, and September 1996 rating 
decisions continued a noncompensable evaluation for service-
connected lumbosacral strain.  In addition, the September 
1996 rating decision denied service connection for severe 
osteoarthritis of the lumbar spine.  

The June 2000 rating decision conceded that arthritis of the 
lumbar spine was part and parcel of service-connected lumbar 
strain.  Therefore, an evaluation for traumatic arthritis of 
L2-3 with degenerative disc disease and lumbar radiculitis 
was increased from a noncompensable evaluation to 10 percent 
effective from February 1995 to August 1998 and to 20 percent 
effective since August 1998.  

The March 1998 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  

The June 1992 formal application raised a claim for service 
connection for jaundice.  This matter is referred to the RO.   


FINDINGS OF FACT

1.  In August 1996, range of motion of the lumbar spine was 
normal, and there was no objective pathology of the back.  

2.  Prior to August 1998, the medical evidence did not show 
moderate intervertebral disc syndrome with recurring attacks, 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral, in a 
standing position, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, swelling, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
weight-bearing.  

3.  Since August 1998, limitation of motion of the lumbar 
spine was slight to moderate.  

4.  Since August 1998, the medical evidence did not show 
recurring attacks of intervertebral disc syndrome, severe 
lumbosacral strain, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position with 
abnormal mobility on forced motion, crepitation, less or more 
movement than normal, incoordination, impaired ability to 
execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with weight-bearing.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 10 
percent for traumatic arthritis of L2-3 with degenerative 
disc disease and lumbar radiculitis prior to August 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293,and 5295 (1999).  

2.  The criteria are not met for a rating in excess of 20 
percent for traumatic arthritis of L2-3 with degenerative 
disc disease and lumbar radiculitis since August 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293,and 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence prior to August 1998

The veteran's August 1992 statement alleged that he had not 
had a day without back pain in over 20 years.  

In December 1993, the veteran told a VA examiner that he 
worked installing shutters.  

In April 1994, the veteran complained of chronic low back 
pain.  He had seen a chiropractor.  He worked as a day 
laborer in pool work.  Examination of the lumbar area 
revealed some palpable tenderness, no muscle spasms, and good 
range of motion.  The veteran ambulated, sat, and stood with 
difficulty today.  The assessment was mild to moderate 
scoliosis and kyphosis with low back strain.  

In May 1995, the RO received a letter from the veteran's 
private chiropractor.  The chiropractor stated that he 
recalled treating a person by the veteran's name around 1980-
1982 but that records were no longer available.  

The veteran's May 1995 statement alleged that steadily 
worsening back problems limited his work as a carpenter.  

The August 1995 VA x-ray of the lumbosacral spine 
demonstrated L2-3 disc space narrowing with some deformity of 
the superior end plate of L3 and extensive osteophyte 
formation at this level that could be secondary to previous 
trauma in this region.  There was minimal wedging of L1 and 
no evidence of subluxation.  There was mild narrowing at L5-
S1.  

In January 1996, the veteran presented with a 10-year history 
of lumbar area pain.  The veteran had achieved some relief 
over the years with chiropractic treatments.  The examiner 
stated that the veteran's work as a carpenter had contributed 
to the problems.  Physical examination revealed a limitation 
of lateral flexion in the lumbosacral curve and some 
sacroiliac joint tenderness and tightness.  Distally, the 
lower extremities were within functional limits.  The 
impression was chronic back pain, and the veteran was started 
on physical therapy.  

The veteran underwent a VA examination in August 1996.  The 
veteran reported lumbar region pain since a 1969 injury in 
the military.  He currently took Ibuprofen and received 
physical therapy twice a week.  The veteran used a cane 
because he fractured the left ankle in 1995 and because his 
right knee hurt.  The veteran was able to move both arms in 
all directions without complaints of limitation.  While lying 
on a table in a supine position, the veteran was able to 
perform both straight legs raising, flex both knees, and flex 
and extend both ankles without complaints.  In a standing 
position, the veteran was able to bend forward down to 75 
degrees.  He was able to squat with difficulty, and the 
Romberg maneuver was negative.  Examination of the back 
revealed no objective pathology.  There was no soft tissue 
swelling, no tenderness to touch, no muscle spasticity, and 
the range of motion of the lumbar spine was absolutely 
normal.  The examiner stated that July 1996 x-rays of the 
lumbosacral spine showed severe osteoarthritis mostly of L2-
L3.  The diagnosis was severe osteoarthritis of the lumbar 
spine.  


The evidence since August 1998

The veteran underwent a VA examination in August 1998.  The 
veteran reported injuring his back in a motorcycle accident 
in 1968 and having back problems ever since.  The veteran 
subjectively complained of back pain that radiated up and 
down his back.  He had problems sitting or standing, and he 
was comfortable only if he moved around a lot.  He used a 
cane for ambulation because of weakness and buckling of his 
legs, primarily the right leg.  Physical examination revealed 
flexion to 60 degrees, right bending and left bending to 30 
degrees each, and extension to 15 degrees.  There was 
splinting in the upper lumbar area on motion.  The veteran 
had decreased reflex in his patellar reflexes bilaterally 
with and without reinforcement.  There was no weakness in the 
extremities.  There was a decrease in sensation in the L4 
root on the right side.  The diagnosis was arthritis of L2-3 
with degenerative disc disease and lumbar radiculitis.  The 
August 1998 VA x-ray impression was multilevel degenerative 
disc disease, an L3-L4 left lateral eccentric bulge, or 
herniated disc probably impinging on the existing left L3 
nerve; L4-L5 mild to moderate central canal stenosis; and L5-
S1 small eccentric left lateral disc bulge or herniated disc 
with minimal deflection of the existing L5 nerve.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 5003 (1999).  

For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
See  38 C.F.R. § 4.45(f) (1999).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Postoperative, cured intervertebral disc syndrome is 
noncompensable.  Mild intervertebral disc syndrome is rated 
at 10 percent, moderate intervertebral disc syndrome with 
recurring attacks is rated at 20 percent, severe symptoms 
with recurring attacks and intermittent relief are rated at 
40 percent, and intervertebral disc syndrome with pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  


Analysis

The claims for increased ratings are well grounded because 
the veteran alleged that his disability had progressively 
worsened since service.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When a claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
available medical records from the identified health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and declined the 
opportunity for a hearing.  Therefore, the VA has fulfilled 
its duty to assist under 38 U.S.C.A. § 5107(a).  


Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of L2-3
with degenerative disc disease and lumbar radiculitis
prior to August 1998

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the criteria 
of Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (1999).  A separate rating is not 
available under Diagnostic Codes 5003 and 5010 because 
limitation of motion is compensable.  

A rating higher than 10 percent was not warranted under the 
criteria of Diagnostic Code 5292 from February 1995 to August 
1998.  Although the veteran had some limitation of lateral 
flexion in the lumbosacral curve in January 1996, range of 
motion of the lumbar spine was absolutely normal in August 
1996.  Although the veteran squatted with difficulty in 
August 1996, examination of the back on the same day revealed 
no objective pathology.  Although back problems interfered 
with the veteran's work as a carpenter, the August 1996 
examiner opined that carpentry work itself had contributed to 
the veteran's back problems.  Although the veteran used a 
cane, it was because he had fractured his left ankle in 1995 
and because his right knee now hurt.  Moreover, medical 
evidence from February 1995 to August 1998 did not show 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, swelling, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with weight-bearing.  
Accordingly, a rating higher than 10 percent was not 
warranted under the criteria of Diagnostic Code 5292 from 
February 1995 to August 1998.  

A rating higher than 10 percent was not warranted under the 
criteria of Diagnostic Code 5293 because the medical evidence 
from February 1995 to August 1998 did not show moderate 
intervertebral disc syndrome with recurring attacks.  
Although the veteran took Ibuprofen and received physical 
therapy twice a week, examination of the back revealed no 
objective pathology in August 1996, except for osteoarthritis 
of L2-L3, which was already evaluated under Diagnostic Codes 
5003, 5010, and 5292.  

A rating higher than 10 percent was not warranted under the 
criteria of Diagnostic Code 5295.  The medical evidence from 
February 1995 to August 1998 did not show lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, or unilateral, in a standing position.  
Although the January 1996 examination revealed limitation of 
lateral flexion in the lumbosacral curve, range of motion of 
the lumbar spine was absolutely normal in August 1996, and 
from a standing position, the veteran was able to bend 
forward down to 75 degrees. 


Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of L2-3
with degenerative disc disease and lumbar radiculitis
since August 1998

The worst range of motion since August 1998 was flexion to 60 
degrees, right bending and left bending to 30 degrees each, 
and extension to 15 degrees, measured at the August 1998 VA 
examination.  Thus, three motions had slight limitation and 
one motion had moderate limitation.  Consideration of 
additionally disabling functional loss and pain further 
supported continuation of a rating no higher than 20 percent 
since August 1998.  The veteran ambulated with a cane for 
weakness and buckling of his legs rather than for back 
problems, and the medical evidence did not show crepitation, 
less or more movement than normal, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with weight-bearing.  Accordingly, a rating 
higher than 20 percent was not warranted under Diagnostic 
Code 5292.  A separate rating was not available under 
Diagnostic Codes 5003 and 5010 because limitation of motion 
was compensable since August 1998.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (1999).  

A rating higher than 20 percent was not warranted under the 
criteria of Diagnostic Code 5293 because the medical evidence 
since August 1998 did not show severe symptoms with recurring 
attacks of intervertebral disc syndrome.  Instead, the 
veteran reported that moving around a lot helped his comfort.  

A rating higher than 20 percent was not warranted under the 
criteria of Diagnostic Code 5295.  Although the August 1995 
x-ray revealed disc space narrowing, the medical evidence 
since August 1998 did not show severe lumbosacral strain, a 
positive Goldthwait's sign, or marked limitation of forward 
bending in standing position with abnormal mobility on forced 
motion.  Instead, the veteran used a cane for ambulation 
because of weakness in his legs rather than because of back 
problems.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  Instead, the veteran reported working as a 
carpenter, and he received physical therapy as an outpatient.  



ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of L2-3 with degenerative disc disease and lumbar 
radiculitis prior to August 1998 is denied.  

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of L2-3 with degenerative disc disease and lumbar 
radiculitis since August 1998 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

